Order entered January 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00021-CV

                          IN THE INTEREST OF L.B., A CHILD,

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                             Trial Court Cause No. 1-11-543

                                             ORDER
       Before the Court is Court Reporter Barbar L. Tokuz’s first reqeust for an extension of

time to file the reporter’s record. Tokuz’s request is GRANTED. The reporter’s record in this

case is due on or before January 23, 2013.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE